No.     13205

       I N THE SUPREME COURT O F THE STATE O F M N A A
                                                OTN

                                       1977



BARBARA J . HOUSER,

                         P l a i n t i f f and R e s p o n d e n t ,

            -vs-

JAMES A .    HOUSER,

                         D e f e n d a n t and A p p e l l a n t .



Appeal from:        D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l
                     District,
                    H o n o r a b l e C h a r l e s Luedke, J u d g e p r e s i d i n g .

Counsel of Record:

      For Appellant:

             J o s e p h E . Mudd a r g u e d , B r i d g e r , Montana

      For Respondent :

             James Reno a r g u e d , B i l l i n g s , Montana



                                          Submitted:           January 26,       1977

                                             Decided :        .luN 2 9 1977
~iled:,!bN    LJ Yjl
M r . J u s t i c e Daniel J . Shea d e l i v e r e d t h e Opinion of t h e Court.


        T h i s i s a n a p p e a l by t h e husband from a judgment of t h e

d i s t r i c t c o u r t , Yellowstone County, awarding t h e m a r i t a l home

t o t h e wife i n an annulment a c t i o n and d e c l a r i n g t h e husband's

name was placed on t h e deed only a s s e c u r i t y f o r t h e down payment

loan made on t h e house.

        The s o l e i s s u e r a i s e d by t h e husband's appeal i s h i s

a s s e r t i o n t h e d i s t r i c t c o u r t had no r i g h t t o award t o t h e w i f e

p r o p e r t y a c q u i r e d i n t h e i r j o i n t names b e f o r e t h e marriage.

T h i s i s s u e was n o t r a i s e d i n t h e t r i a l c o u r t .       Moreover, defendant

husband i n h i s answer and counterclaim t o t h e w i f e ' s r e q u e s t

t h a t t h e p r o p e r t y be e q u i t a b l y d i v i d e d , a l s o r e q u e s t e d a n

e q u i t a b l e d i v i s i o n of t h e p r o p e r t y .

        The i n s t a n t annulment was t h e second marriage between

Barbara J . Houser and James A . Houser.                           During t h e f i r s t marriage

they had one c h i l d , J e n n i f e r .           After the divorce the p a r t i e s

s t a r t e d d a t i n g a g a i n , and i n March 1973 they made a down payment

on a home which Barbara was r e n t i n g .                    T i t l e was placed i n b o t h

names a s j o i n t t e n a n t s .        James Houser, through h i s f a t h e r ,

f u r n i s h e d t h e $4,000 down payment t o be r e p a i d a t t h e r a t e of

$100 p e r month which included a 6% i n t e r e s t charge.                             I n December

1973, Barbara and James remarried b u t t h e marriage l a s t e d only

a few months.

        I n 1974, Barbara Houser f i l e d a n a c t i o n f o r annulment and

asked t h e c o u r t t o e q u i t a b l y d i v i d e t h e p e r s o n a l and r e a l p r o p e r t y

a c q u i r e d by t h e p a r t i e s .     I n h i s answer and counterclaim James

Houser a l s o requested t h e c o u r t t o make an e q u i t a b l e d i v i s i o n of

t h e property.          He made no a t t e m p t t o l i m i t t h e c o u r t t o c o n s i d e r a -

t i o n o f p r o p e r t y a c q u i r e d a f t e r they were married.
          A t t r i a l , Barbara Houser contended t h e $4,000 down payment

was a loan t o h e r and James Houser's name was on t h e deed only

a s s e c u r i t y f o r t h e loan.         James d i s p u t e d t h e loan a l l e g a t i o n and

contended t h e p a r t i e s agreed t o j o i n t ownership of t h e p r o p e r t y .

A t t r i a l , he d i d n o t contend t h e t r i a l c o u r t had no r i g h t t o

d i v i d e t h e p r o p e r t y ; he was merely a s k i n g f o r a d i f f e r e n t d i s p o s i -

t i o n t h a n t h a t awarded.

          The d i s t r i c t c o u r t found t i t l e t o t h e home ( s u b j e c t t o a

mortgage f o r t h e balance of t h e purchase p r i c e ) was i n Barbara

Houser's name and James Houser's name was p l a c e d on t h e deed
1I
     f o r s e c u r i t y purposes o n l y , and was meant t o s e c u r e t h e repay-

ment o f s a i d loan [ t h e down payment]                ."
          By h i s p l e a d i n g s and by h i s approach a t t r i a l , defendant

James Houser c l e a r l y requested t h e d i s t r i c t c o u r t t o use i t s

e q u i t a b l e powers t o make a d i s p o s i t i o n of t h e home.            He cannot

now complain t h e d i s t r i c t c o u r t had no r i g h t t o do so.                Epletveit

v. Solberg, 119 Mont. 45, 169 P.2d 722.                           The d i s t r i c t c o u r t was

n o t compelled t o o r d e r t h e home s o l d and t h e proceeds d i v i d e d

e q u a l l y between t h e p a r t i e s , a s defendant i n s i s t s .         Rather, t h e

c o u r t found t h a t defendant James Houser had no ownership r i g h t s

i n t h e p r o p e r t y , except a s e c u r i t y i n t e r e s t f o r repayment o f t h e

$4,000.        W emphasize t h a t James Houser d i d n o t c h a l l e n g e t h e
                e

f i n d i n g s of t h e d i s t r i c t c o u r t .

         W a f f i r m t h e judgment.
          e
We Concur:
         3